Citation Nr: 0734285	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  02-08 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus type II with diabetic 
retinopathy and cataracts.  

2.  Entitlement to an initial evaluation in excess of 40 
percent for peripheral neuropathy of the left lower extremity 
associated with diabetes mellitus type II.

3.  Entitlement to an initial evaluation in excess of 40 
percent for peripheral neuropathy of the right lower 
extremity associated with diabetes mellitus type II.

4.  Entitlement to a compensable evaluation for a shell 
fragment wound of the scalp.

5.  Entitlement to service connection for heart valve 
surgery, heart disease, or hypertension, to include as 
secondary to the veteran's service-connected diabetes 
mellitus, type II.

6.  Entitlement to service connection for skin rashes and 
dermatitis.  

7.  Entitlement to service connection for a shell fragment 
wound of the face.

8.  Entitlement to service connection for Kaposi's sarcoma, 
claimed as cancer.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left hand injury.

11.  Entitlement to an effective date earlier than December 
10, 1999, for an award of service connection for diabetes 
mellitus type II and associated peripheral neuropathy of the 
left and right lower extremities.

12.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1968 until February 
1970.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from September 1997, October 2001, and January 2006 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

The veteran's claims of entitlement to higher initial ratings 
for diabetes mellitus type II with diabetic retinopathy and 
cataracts and associated peripheral neuropathy of the left 
and right lower extremities, as well as a claim of 
entitlement to specially adapted housing were previously 
before the Board in January 2004.  At that time, a remand was 
ordered to accomplish additional development.  

It is also observed that in August 1997, the veteran 
submitted a notice of disagreement with a July 1997 rating 
action that had denied entitlement to service connection for 
skin rashes and for heart valve surgery, that denied 
entitlement to an increased rating for shell fragment wound 
residuals of the scalp, and that found that new and material 
evidence had not been received to reopen previously denied 
service connection claims with respect to a left hand injury 
and bilateral hearing loss.  However, no statement of the 
case was issued in response to that notice of disagreement.  
In a January 2006 rating decision, all of these issues were 
again denied.  The veteran submitted a notice of disagreement 
in February 2006 and a statement of the case was issued in 
June 2007.  The veteran perfected his appeal with the 
submission of a VA Form 9 in June 2007. 

Based on the procedural history detailed above, the July 1997 
rating decision never became final.  As such, it is the July 
1997 rating action, and not the January 2006 determination 
that is the subject of the instant appeal with respect to the 
skin rash, heart valve surgery, scalp, left hand and hearing 
loss claims.  

The issues of entitlement to service connection for Kaposi's 
sarcoma and entitlement to an effective date earlier than 
December 10, 1999, for an award of service connection for 
diabetes mellitus type II and associated peripheral 
neuropathy of the left and right lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 10, 2006, the competent evidence does 
not demonstrate that treatment for the veteran's service-
connected diabetes mellitus involved a regulation of 
activities.

2.  From October 10, 2006, competent evidence demonstrates 
that treatment for the veteran's service-connected diabetes 
mellitus involved a regulation of activities; there was no 
evidence of hospitalizations.

3.  The veteran's peripheral neuropathy of the left lower 
extremity associated with diabetes mellitus type II is 
evaluated as 40 percent disabling, which represents the 
maximum available benefit for that disability.

4.  The veteran's peripheral neuropathy of the right lower 
extremity associated with diabetes mellitus type II is 
evaluated as 40 percent disabling, which represents the 
maximum available benefit for that disability.

5.  The competent evidence demonstrates a scar of the scalp 
that is no more than slightly disfiguring and that measures 
at least one-quarter inch (.6 cm.) in width; no other 
characteristics of disfigurement have been demonstrated.  

6.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed hypertension, or any other 
current heart disorder, is causally related to active service 
or to the veteran's service-connected diabetes mellitus, type 
II. 

7.  The competent evidence does not demonstrate any current 
chronic disability manifested by skin rashes and dermatitis.  

8.  The competent evidence does not demonstrate that any 
facial wounds are causally related to active service.

9.  In an unappealed June 1971 rating decision, the RO denied 
a claim of entitlement to service connection for defective 
hearing.

10.  The evidence added to the record since the June 1971 
rating decision is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

11.  The weight of the competent evidence does not 
demonstrate that current bilateral hearing loss is causally 
related to active service.

12.  In an unappealed July 1997 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for a left hand injury.

13.  The evidence added to the record since July 1997, when 
viewed by itself or in the context of the entire record, is 
cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the claim.

14.  Beginning October 10, 2006, the competent evidence 
demonstrates loss of use of both lower extremities


CONCLUSIONS OF LAW

1.  Prior to October 10, 2006, the criteria for entitlement 
to an initial evaluation in excess of 20 percent for diabetes 
mellitus type II with diabetic retinopathy and cataracts have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 
(2007).

2.  From October 10, 2006, the criteria for entitlement to an 
initial evaluation in excess of 20 percent for diabetes 
mellitus type II with diabetic retinopathy and cataracts have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 
(2007).

3.  The criteria for entitlement to an initial evaluation in 
excess of 40 percent for peripheral neuropathy of the left 
lower extremity associated with diabetes mellitus, type II, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 
8521 (2007).

4.  The criteria for entitlement to an initial evaluation in 
excess of 40 percent for peripheral neuropathy of the right 
lower extremity associated with diabetes mellitus, type II, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 
8521 (2007).

5.  The criteria for entitlement to a compensable evaluation 
in excess of 40 percent for peripheral neuropathy of the 
right lower extremity associated with diabetes mellitus, type 
II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic 
Code 8521 (2007).

6.  The criteria for entitlement to a compensable evaluation 
for a shell fragment wound of the scalp have been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7800 (2007).

7.  Heart valve surgery, heart disease, or hypertension, were 
not incurred in or aggravated by active service, were not 
proximately due to or the result of any service-connected 
disability, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

8.  Skin rashes and dermatitis were not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2007).

9.  A shell fragment wound of the face was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

10.  The June 1971 rating decision which denied the veteran's 
claim of entitlement to service connection for defective 
hearing is final.  38 U.S.C.A. § 7105 (West 2002).

11.  The evidence received subsequent to the June 1971 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156, 3.159 (2007).

12.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

13.  The July 1997 rating decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for a left hand injury is final.  38 U.S.C.A. § 
7105 (West 2002& Supp. 2006).

14.  The evidence received subsequent to the July 1997 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
left hand injury have not been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.156, 3.159 (2006).

15.  The criteria for a certificate of eligibility to 
specially adapted housing have been met. 38 U.S.C.A. §§ 2101, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

With respect to the diabetes mellitus and associated 
peripheral neuropathy, the veteran is appealing the initial 
ratings assigned by the RO.  In this regard, because the 
October 2001 rating decision granted the veteran's claims of 
entitlement to service connection, such claims are now 
substantiated.  As such, his filing of a notice of 
disagreement as to the October 2001 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic codes for the disabilities at issue and 
included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the evaluations that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve higher ratings 
for the service-connected disabilities at issue.  

Regarding the remaining claims, VA has satisfied its duty to 
notify by means of March 2004, June 2004, April 2005, and 
August 2005 letters from the agency of original jurisdiction 
(AOJ) to the appellant.  The letters informed the appellant 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Such notice did not inform the veteran of the laws pertaining 
to disability ratings or effective dates.  However, such 
notice was provided in a March 2006 communication.  In any 
event, because the instant decision denies the veteran's 
claims, no disability evaluation or effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, as 
to several issues on appeal, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Moreover, lay statements from fellow servicemen 
are included in the record.  Additionally, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder.  The Board has carefully reviewed such  
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Increased ratings 

The veteran is claiming entitlement to an increased rating 
for his service-connected diabetes mellitus, type II with 
diabetic retinopathy and cataracts, and his associated 
peripheral neuropathy of the lower extremities.  As such 
claims stem from initial rating assignments, the Board must 
consider the entire time period involved, and contemplate 
staged ratings where warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

A.  Diabetes mellitus type II with diabetic retinopathy and 
cataracts.  

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for his diabetes mellitus, 
type II, pursuant to Diagnostic Code 7913.  
That Code section provides a 20 percent rating where the 
evidence demonstrates that the disability requires insulin 
and restricted diet, or; oral hypoglycemic agent and a 
restricted diet.  In order for the veteran to be entitled to 
the next-higher 40 percent evaluation, it must be shown that 
the disability requires insulin, restricted diet and 
regulation of activities.  

The Board has reviewed the evidence of record and finds that, 
prior to October 10, 2006, there is no support for assignment 
of the next-higher 40 percent evaluation for diabetes 
mellitus.  In this regard, the Board acknowledges VA 
examination in October 2001 which indicated that the 
veteran's activities were restricted.  However, it was noted 
that the veteran's diabetes was not the primary cause of such 
restriction.  The veteran was noted to be on a restricted 
diet, which is contemplated by the 20 percent evaluation in 
effect throughout the rating period on appeal. 

Further regarding the veteran's diabetes mellitus, a June 
2002 letter written by Michael G. Foley, M.D., notes that the 
veteran reinitiated a regimen of insulin injections due to 
poor control with oral hypoglycemics.  It was again noted 
that the veteran was on a restricted diet, but there was no 
mention of any regulation of activities.  Upon VA examination 
in July 2004, the veteran claimed that his doctors advised 
him to avoid strenuous activity.  However, the VA examiner 
observed that this appeared to relate to the veteran's 
hypertension and not to diabetes mellitus.  In any event, 
there is no objective documentation of any regulation of 
activity.  A May 2005 VA examination noted that the veteran 
was restricted to a wheelchair and could not walk or climb.  

Based on the foregoing, the competent evidence of record does 
not reveal that the veteran's treatment plan for diabetes 
mellitus involves a regulation of activities such as to 
warrant the next-higher 40 percent rating under Diagnostic 
Code 7913 at any time prior to October 10, 2006.  

Beginning October 10, 2006, the Board finds that the criteria 
for a 40 percent rating under Diagnostic Code 7913 have been 
satisfied.  Specifically, a VA examination conducted on that 
date revealed a diagnosis of poorly controlled diabetes 
mellitus. The examiner stated that the veteran's activities 
were restricted.  He did not specifically attribute such 
restriction to the service-connected diabetes mellitus.  
However, he pointed out that the veteran was in a wheelchair 
and had lower extremity problems.  Because the veteran's 
lower extremity problems include peripheral neuropathy caused 
by diabetes, and because restriction of activities is 
indicated the Board will resolve any doubt in the veteran's 
favor and allow a 40 percent evaluation effective October 10, 
2006.  

While a 40 percent evaluation is deemed to be warranted from 
October 10, 2006, a rating in excess of that amount is not 
justified.  Indeed, to achieve a 60 percent rating under 
Diagnostic Code 7913, the evidence must show diabetes 
mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The record here does not demonstrate episodes of ketoacidosis 
or hypoglycemic reactions as described above and therefore 
the criteria for a rating in excess of 40 percent for 
diabetes mellitus have not been satisfied.

The Board has also considered whether a separate evaluation 
for any compensable complication of the veteran's service-
connected diabetes is warranted here pursuant to Note (1) 
following Diagnostic Code 7913.  That note instructs the 
rater to evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

The veteran is presently service-connected for peripheral 
neuropathy of the lower extremities, each evaluated as 40 
percent disabling.  The Board observes that the veteran is 
not service-connected for diabetic retinopathy.  In this 
regard, it is noted that an October 2006 VA examination noted 
mild diabetic retinopathy, as well as a history of cataracts.   

In light of the diagnosis of "diabetic retinopathy" 
described above, the veteran's eye problems must be 
considered as a complication of his service-connected 
diabetes mellitus, as instructed by Note (1) to Diagnostic 
Code 7913.  As such, a separate evaluation is appropriate if 
the evidence demonstrates that such disability is compensable 
in degree.

In determining whether the veteran's diabetic retinopathy is 
compensable in degree, it is noted that the diagnostic 
criteria pertinent to diseases of the eye (38 C.F.R. § 4.84a, 
Diagnostic Codes 6000 through 6035) do not specifically set 
forth rating criteria pertinent to retinopathy.  The severity 
of retinopathy can be ascertained, however, as analogous to 
impairment of central visual acuity (Diagnostic Codes 6061 
through 6079); see 38 C.F.R. § 4.20 (2006).  Under these 
rating criteria, a compensable disability rating can be 
assigned when corrected vision in one eye is no better than 
20/50, and corrected vision in the other eye is no better 
than 20/40 (Diagnostic Code 6079).  When corrected vision in 
each eye is no better than 20/40, compensation is not 
appropriate (Diagnostic Code 6079).

In the present case, the medical records do not indicate the 
veteran's visual acuity.  As such, there is no basis for 
concluding that the veteran's diabetic retinopathy warrants a 
compensable rating.  Given this, and considering that the 
diabetic retinopathy was described as "mild" upon VA 
examination in October 2006, 
the retinopathy is found to be noncompensable in degree and, 
as such, a separate evaluation is not for application. 

In conclusion, an initial evaluation in excess of 20 percent 
for diabetes mellitus is not warranted for the period prior 
to October 10, 2006.  From that date forward, an evaluation 
of 40 percent, but no higher, is warranted.  Moreover, the 
competent evidence does not warrant any additional separate 
evaluations for complications of diabetes.  In reaching these 
conclusions, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Peripheral neuropathy of the left and right lower 
extremities

Throughout the rating period on appeal, the veteran is 
assigned a pair of 40 percent evaluations for his peripheral 
neuropathy of the left and right lower extremities associated 
with his diabetes mellitus, type II.  Such evaluations are 
pursuant to Diagnostic Code 8521.  That Code section provides 
a 40 percent rating where the evidence demonstrates complete 
paralysis of the external popliteal nerve, with foot drop and 
slight droop of first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened, 
anesthesia covers entire dorsum of foot and toes.  

The pair of 40 percent evaluations in effect for the 
veteran's peripheral neuropathy of the left and right lower 
extremities represents the maximum benefit available under 
Diagnostic Code 8521.  Moreover, there are no other relevant 
Code sections under which a higher evaluation could be 
granted.  Accordingly, the request for higher initial 
evaluations must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

C.  Shell fragment wound of the scalp.

An August 1970 rating decision granted entitlement to service 
connection for a shell fragment wound of the scalp and 
assigned a noncompensable evaluation.  The veteran did not 
appeal that determination.  

In April 1997, the veteran was afforded a VA examination to 
evaluate the residuals of a shell fragment wound of the 
scalp.  Following that examination, the RO issued a July 1997 
rating decision which confirmed the noncompensable evaluation 
for that disability.  The veteran submitted a notice of 
disagreement in August 2007.  A statement of the case was 
never issued.  Instead, the claim was readjudicated in 
January 2006, at which time the noncompensable evaluation was 
again confirmed and continued.  The veteran submitted a 
notice of disagreement in February 2006, and a statement of 
the case was issued in June 2007.  The veteran perfected the 
appeal later that month.

Based on the above facts, the July 1997 rating decision never 
became final and is found to be the decision on appeal at 
this time.  However, although the rating period on appeal 
dates back to 1997, in cases such as this, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Throughout the rating period on appeal, the veteran has been 
assigned a noncompensable evaluation for his shell fragment 
wounds of the scalp pursuant to Diagnostic Code 7800.

The Board notes that during the pendency of the appeal, 
effective August 30, 2002, the rating schedule with respect 
to skin disabilities underwent revision.  

Prior to August 30, 2002, a noncompensable evaluation applies 
for disfiguring scars of the head, face, or neck that were 
slight.  In order to warrant a 10 percent evaluation, the 
evidence must demonstrate moderate, disfiguring scars of the 
head, face or neck.  

In the present case, VA x-rays dated in May 1997 reveal a 
small metallic foreign body overlying the right soft tissues 
of the posterior head.  They were approximately 2-3 mm. in 
size.  

A September 1997 VA examination noted a 1-cm. well-healed 
scar in the posterior skull.  There was no acute inflammation 
and no tenderness was elicited upon examination.  There was 
no keloid formation.  The examiner indicated adherence to the 
underlying tissue as to some scars, but did not specify 
whether this included the scar in question located on the 
veteran's scalp.  

A May 1998 letter submitted by Tiruvannamalai Nagendran, 
M.D., noted swelling and inflammation in the area skull area.  
The physician stated that the condition had caused the 
veteran severe and chronic head pain.  A subsequent January 
2004 VA clinical record reflects complaints of throbbing head 
pain, though it is unclear whether this relates to the 
veteran's shell fragment wound of the scalp.  

Upon VA examination in May 2005, the veteran complained that 
his scalp was swollen like a grapefruit due to his shell 
fragment wound.  He also stated that he experienced a 
constant aching pain.  However, while objective examination 
showed a scalp laceration described as a 3.5 cm. semicircular 
wound, the VA examiner indicated that there were no 
residuals.  Indeed, there was no tenderness of the scalp on 
objective evaluation and there was no gross abnormality to 
palpation.  The scar was not elevated or depressed, there was 
no erythema, and no tissue loss below the scar.  There was no 
edema, no discoloration, or heat.  There was slight 
hyperpigmentation to the scar.  

The Board concludes that the evidence of record, as detailed 
above, does not warrant assignment of a compensable 
evaluation for shell fragment wounds of the scalp pursuant to 
Diagnostic Code 7800 as in effect prior to August 30, 2002.  
Indeed, while the veteran has raised many subjective 
complaints of pain and swelling in the scalp area, the 
evidence simply fails to show moderate, disfiguring scars of 
the head as required for the next-higher 10 percent 
evaluation.  Rather, the evidence reveals a well-healed scalp 
laceration and retained foreign body with no objectively 
documented residuals.  

Prior to August 30, 2002, there are no alternate Diagnostic 
Codes under which to rate the veteran's shell fragment wound 
residuals of the scalp.  Indeed, as the scar is not shown to 
be superficial and painful, Diagnostic Code 7804 is not for 
application.  Similarly, as there is no limitation of motion 
caused by the shell fragment wound of the scalp, Diagnostic 
Code 7805 does not apply.  

The Board must also consider whether the revised schedular 
criteria effective August 30, 2002, enable assignment of a 
compensable evaluation for the veteran's shell fragment wound 
of the scalp.  

Effective August 30, 2002, Diagnostic Code 7800, concerning 
disfigurement of the head, face, or neck, provides a 10 
percent rating if the evidence reveals one  characteristic of 
disfigurement.  

Note (1) to Diagnostic Code 7800 sets forth eight 
characteristics of disfigurement, as follows: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2007).  

Again, the May 2005 VA examination indicated that the 
veteran's scalp wound was a circular wound measuring 3.5 cm. 
in the right occipital, parietal region.  The area was shiny, 
with no hair growth.  There was no gross abnormality to 
palpation.  The scar was not elevated or depressed, there was 
no erythema, and no tissue loss below the scar.  There was no 
edema, no discoloration, or heat.  There was slight 
hyperpigmentation to the scar.  

Because the veteran's shell fragment wound of the scalp is a 
3.5-cm. circular scar, it logically follows that the scar 
exceeds .6 cm. at its widest part.  Therefore, one 
characteristic of disfigurement is established and the 
veteran is entitled to a 10 percent evaluation based on the 
new version of 38 C.F.R. § 4.118.   

While a 10 percent rating is warranted based on the new 
version of Diagnostic Code 7800, a higher evaluation is not 
justified.  Indeed, to achieve the next-higher 30 percent 
evaluation, the evidence must demonstrate visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks (lips), or; with 
two or three characteristics of disfigurement.  

Based on the evidence previously discussed, there is no 
demonstration of any visible or palpable tissue loss, or 
gross distortion or asymmetry of one feature or paired set of 
features.  Likewise, no more than one characteristic of 
disfigurement has been demonstrated.  Therefore, the criteria 
for a 30 percent rating have not been met.  No alternate Code 
sections, as revised effective August 30, 2002, afford a 
rating in excess of 10 percent for the shell fragment wound 
of the scalp.

In conclusion, prior to August 30, 2002, the evidence of 
record does not warrant a compensable rating for the 
veteran's shell fragment wound of the scalp.  Based on the 
rating schedule as revised beginning August 30, 2002, a 10 
percent rating, but no higher, is for application.  The Board 
notes that in reaching these conclusions, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine has 
been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Final considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

II.  Service connection

A July 1997 rating decision denied entitlement to service 
connection for heart valve surgery and for skin rashes 
claimed as due to in-service herbicide exposure.  In August 
1997, the veteran submitted a notice of disagreement as to 
those claims.  However, no statement of the case was issued.  
In a later January 2006 rating decision, the RO again denied 
entitlement to service connection for a heart disability, 
this time characterized as "heart valve surgery, heart 
disease, or hypertension."  That rating action also denied 
entitlement to service connection for skin rashes and 
dermatitis (claimed as chloracne) on the grounds that new and 
material evidence had not been received to reopen a 
previously denied claim.  However, the previous denial in 
July 1997 never became final, since no statement of the case 
was ever issued.  Therefore, the appropriate issue for 
consideration with respect to the skin claim is simply 
entitlement to service connection on the merits.  In other 
words, new and material evidence need not be presented.  

The January 2006 rating action noted above also denied a 
claim of entitlement to service connection for a shell 
fragment wound of the face.  This, issue, and those described 
above, will be considered in tandem in the analysis that 
follows.  

Again the veteran is claiming entitlement to service 
connection for heart valve surgery, heart disease, or 
hypertension, to include as secondary to the veteran's 
service-connected diabetes mellitus, type II.  He also claims 
entitlement to service connection for skin rashes and 
dermatitis and for a shell fragment wound of the face.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection may be established on a secondary basis for a 
disability that is proximately due to or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(as amended by 71 Fed. Reg. 52744 Sept. 7, 2006).  See Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular-
renal disease, to include hypertension, and arteriosclerosis 
are regarded as chronic diseases.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of a heart disability or hypertension within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the veteran's 
service connection claims on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, a 
January 2004 chest x-ray indicated the appearance of 
cardiomegaly.  However, upon VA examination in May 2005, 
heart rate and rhythm were normal, without murmurs, gallops, 
or rubs.  A subsequent August 2005 VA examination indicated 
that the veteran's cardiac condition was normal and that he 
suffered from no cardiopulmonary conditions.  In any event, 
hypertension has been demonstrated in the VA and private 
clinical records.  Indeed, essential hypertension was listed 
among the diagnoses rendered at the May 2005 VA examination.  
Therefore, current disability is established as to the 
veteran's heart/hypertension claim.  

Regarding  the veteran's skin claim, a September 1997 VA 
examination revealed large patches of somewhat mottled 
irregular brown pigment changes in the medial aspect of the 
right lower leg.  There was another patch around the medial 
aspect of the ankle.  However, the remaining evidence of 
record spanning the last decade includes only one notation of 
a skin problem.  Specifically, a July 2004 VA outpatient 
treatment report noted some scaling between the eyebrows.  
There are no other references to a skin disability separate 
from the veteran's scar residuals.  

Based on the foregoing, then, there is no showing of a 
current chronic skin disability.  In so finding, the Board 
notes the veteran's complaints of skin rashes, such as those 
mentioned in his February 2006 notice of disagreement.  It is 
further acknowledged that the veteran is competent to report 
observable symptomatology of an injury of illness.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Nevertheless, 
based on the great infrequency of documented skin rashes in 
the treatment records, the Board fails to find current 
disability here.  As such, the veteran's claim of entitlement 
to service connection for skin rashes must fail.  Indeed, in 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, this outcome is not changed by the fact 
that the veteran had active service in the Republic of 
Vietnam during the Vietnam era, entitling him to the 
presumption of exposure to herbicides under 38 C.F.R. § 
.307(a)(6)(iii) (2007).  Indeed, exposure alone, without 
demonstration of one of the enumerated diseases under 38 
C.F.R. § 3.309(e), cannot serve as a basis for a grant of 
presumptive service connection.  Here, the evidence fails to 
indicate any present skin disability, to include any of the 
disease listed under 38 C.F.R. § 3.309(e). 

With respect to the veteran's claim of entitlement to service 
connection for shell fragment wounds of the face, the 
evidence of record includes a private physician's report 
dated in May 1984 indicating a number of facial scars.  
Specifically, scars were noted above the left eyelid, above 
and below the lips, and just below the right eye socket.  
Furthermore, an October 1996 letter written by Michael G. 
Foley, M.D., noted damage to the veteran's eyes due to 
shrapnel fragments.

Additionally, an April 1997 VA examination report noted a 
scar above the left eye.  A September 1997 VA examination 
report notes scars around the left eyebrow, the left upper 
lid, right upper lip, and right cheek.  Based on such 
evidence, current disability of facial scars is demonstrated.  

In summation, the competent evidence of record establishes 
current hypertension disability, as well as facial scars.  
Therefore, the first element of service connection has been 
satisfied as to those issues.  A chronic skin disability has 
not been established, obviating the need for further 
consideration on that issue since service
connection cannot be awarded in the absence of a current 
disability.  

Turning now to the second element of service connection, that 
of in-service incurrence, the veteran's service medical 
records do not reveal any complaints or treatment referable 
to hypertension.  In fact, an enlistment examination in July 
1968 and separation examination in February 1970 showed a 
normal heart and vascular system.  On those occasions, his 
blood pressure was 132/70 and 96/60, respectively.
In this regard, it is noted that, for VA rating purposes, 
"hypertension" means that diastolic blood pressure is 
predominately 90 millimeter (mm.) or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2007).  Therefore, the blood 
pressure readings shown at the time of the in-service 
physicals are not reflective of hypertension.  Additionally, 
the veteran denied high or low blood pressure in reports of 
medical history completed in conjunction with such 
examinations.  One isolated treatment report in January 1970 
shows a diastolic blood pressure of 90, but overall there is 
no showing of readings predominantly 90 mm. or greater.  

The service medical records also fail to indicate any 
complaints or treatment for shell fragment wounds of the 
face.  Indeed, the February 1970 separation examination noted 
shell fragment wounds of the back, right buttock, right leg, 
mid-abdomen, and right shoulder.  No facial wounds were 
indicated.  
  
As detailed above, the service medical records do not show 
that a heart disability to include hypertension, or shell 
fragment wounds of the face were incurred during active duty.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any current heart/hypertension problems or facial wounds 
are causally related to active service, for the reasons 
discussed below.  

The post-service evidence does not indicate a diagnosis of 
hypertension until 2004.  Facial wounds are first noted in 
1984.  In the absence of demonstration of continuity of 
symptomatology, these post-service findings are too remote 
from the veteran's separation from active service in 1970 to 
be reasonably related to such service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Moreover, no competent 
evidence causally relates the veteran's currently diagnosed 
hypertension to active service.  In fact, a VA examiner in 
May 2005 reached the opposite conclusion.  Because such 
opinion was offered following an extensive review of the 
claims folder and after an objective evaluation of the 
veteran, it is found to be highly probative.  Furthermore, 
while the veteran believes that his hypertension is secondary 
to his service-connected diabetes mellitus, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The claims folder does contain an October 1996 letter written 
by Dr. Foley which references damage to the eyes caused by 
shrapnel wounds.  However, as already discussed, the service 
medical records did not reflect any facial wounds.  
Therefore, to the extent that Dr. Foley's statement could be 
interpreted as causally related shrapnel wounds of the face 
to active service, it is not consistent with the historical 
evidence of record and therefore is of limited probative 
value. 

In conclusion, the competent evidence does not demonstrate a 
chronic skin disability.  Moreover, while hypertension and 
facial scars have been shown, the competent evidence does not 
causally relate such disabilities to active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  New and material evidence

With respect to the veteran's bilateral hearing loss and left 
hand injury claims, those matters were denied by the RO in a 
June 1971 rating decision.  The veteran did not appeal that 
determination and it became final.  See 38 U.S.C.A. § 7105.  

In July 1997, the RO rejected requests to reopen the 
previously denied claims of  entitlement to service 
connection for bilateral hearing loss and left hand injury.  
In August 1997, the veteran submitted a notice of 
disagreement as to the bilateral hearing loss decision, but 
not as to the left hand determination.  No statement of the 
case was issued.  A subsequent January 2006 rating decision 
again denied requests to reopen the bilateral hearing loss 
and left hand claims.  A notice of disagreement was received 
in February 2006, and a statement of the case was issued in 
June 2007.  Later that month, the veteran perfected his 
appeal with the submission of a VA Form 9.  

Based on the procedural history set forth above, the issue 
for consideration is whether new and material evidence has 
been received to reopen the previously denied claims of 
entitlement to service connection for bilateral hearing loss 
and for a left hand injury.  Furthermore, while the July 1997 
rating action represents the last final denial with respect 
to the left hand claim, it does not constitute a final 
decision regarding the bilateral hearing loss claim, because 
no statement of the case was ever issued in response to the 
veteran's timely notice of disagreement received in August 
1997.  Accordingly, the last final decision with respect to 
the bilateral hearing loss claim is the June 1971 RO denial.  
Furthermore, the date of the veteran's request to reopen the 
bilateral hearing loss claim is no later than 1997

The Board notes that the RO appears to have reopened the 
claims in the June 2007 statement of the case.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

A.  Bilateral hearing loss

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran's request to reopen his bilateral hearing loss 
claim was received in 1997, prior to this date, the earlier 
version of the law is applicable in this case.  Under the old 
regulation, new and material evidence is defined as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence at the time of the last final RO denial in June 
1971 included the veteran's service medical records and post-
service treatment and examination reports.  The veteran's 
induction examination revealed that the veteran's auditory 
threshold in the left ear was 30 decibels at 4000 Hertz.  In 
this regard, it is noted that the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993)

The service medical records reflected no complaints or 
treatment for hearing loss.  The veteran's separation 
examination indicated auditory thresholds of no higher than 
20 decibels in any of the frequencies between 500 and 4000 
Hertz, reflective of normal hearing per Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The evidence of record in June 
1971 also included a May 1971 VA audiologic examination, 
which revealed the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
n/a
40
LEFT
5
0
5
n/a
20

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

The May 1971 VA examination does indicate hearing loss per 
Hensley.  Additionally, such findings, as to the right ear, 
satisfy the definition of impaired hearing for VA purposes 
under 38 C.F.R. § 3.385, which requires the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz to be 40 decibels or greater.  However, the VA 
examiner specifically noted that the veteran's hearing was 
normal.  The veteran stated that he had been deaf two weeks 
prior but now was better.

After considering the facts discussed above, the RO denied 
entitlement to service connection.  It appears that this 
decision was predicated on the VA examiner's finding that the 
veteran's hearing was normal upon VA examination.  

The evidence added to the record subsequent to the last final 
rating decision in June 1971 includes a May 1998 letter 
written by Tiruvannamalai Nagendran, M.D.  In that 
correspondence, Dr. Nagendran stated that the veteran told 
him he was exposed daily to high pitch sounds from fighter 
jets over his outpost camp in Vietnam, as well as heavy 
rounds of artillery fire.  Exposure to exploding rockets and 
mortar rounds was also noted.  The private physician 
expressed his belief that the veteran should therefore be 
compensated by VA for his hearing loss.  This evidence was 
not previously before agency decisionmakers.  Furthermore, 
because this evidence addresses the relationship between a 
current disability and active service, it relates to an 
unestablished fact necessary to substantiate the claim.  For 
these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.  

While sufficient to reopen the claim, the May 1998 letter 
from the doctor does not enable a grant of service connection 
here.  Indeed, that doctor's finding appears to have been 
based solely on the veteran's report of medical history.  In 
this regard, in Kowalski v. Nicholson, 19 vet. App. 171, 179 
(2005), the Court, citing its decisions in Swann and Reonal, 
has reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion. The VA and Board may not, however, simply disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  Here, 
the history reported by the veteran on examination is not a 
complete accurate picture of the veteran's medical history.  
For example, Dr. T. N. does not appear to have been aware 
that audiometric findings at the veteran's separation 
examination were normal.  Therefore, Dr. T. N.'s opinion is 
found to have only limited probative value.  

Also of record is an October 2005 VA audiology examination 
indicating profound sensorineural hearing loss for speech 
purposes.  However, the examiner opined that such hearing 
loss was not causally related to the veteran's active 
service.  In so finding, he explained that noise-induced 
hearing loss would occur at the time of exposure, not after 
the noise has ceased.  Because such opinion was offered 
following a review of the claims file and after an objective 
examination of the veteran, it is found to be highly 
probative.  Therefore, the greater weight of the evidence 
shows that the veteran's current bilateral hearing loss is 
not causally related to active service.  Moreover, although 
organic disease of the nervous system, to include 
sensorineural hearing loss, is a chronic disease for the 
purposes of presumptive service connection under 38 C.F.R. 
§ 3.309(a), in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails 
to establish bilateral hearing loss manifest to 10 percent or 
more within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


B.  Left hand injury

The veteran's request to reopen a previously denied claim of 
entitlement to service connection for a left hand injury was 
received after August 29, 2001.  Therefore, the revised 
regulations apply.  Under the revised regulation, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final July 
1997 rating action denying the veteran's request to reopen 
his left hand claim included service medical records, VA and 
private treatment reports, and lay statements.  The service 
medical records did not reveal and complaints or treatment 
for a left hand injury, and the upper extremities were listed 
as normal upon separation examination.  The post-service 
records included a May 1971 VA examination that showed some 
thickening of the proximal interphalangeal joints of the 
index, middle and ring fingers.  However, there was no 
finding that this was causally related to active service.  X-
rays taken in February 1984 showed that the joints and bones 
of the left hand were normal.  A May 1984 letter written by 
H. Murray Todd, M.D. indicated muscle loss and damage of the 
left hand, though no etiology was noted.

A private treatment report dated in October 1996 from Dr. 
Foley indicates a history of broken fingers of the left hand.  
VA x-rays taken in May 1997 show a metallic foreign body 
overlying the carpal bones, approximately 3-4 mm. in size.  
There was also deformity of the proximal end of the distal 
phalanx of the fourth finger, consistent with an old injury 
site.  No acute fractures were noted.

The RO in July 1997 acknowledged the veteran's claims that 
all of his fingers were broken during combat.  However, based 
on the evidence of record, the claim was denied.  

The evidence added to the record subsequent to the last final 
July 1997 rating decision includes a September 1997 VA 
examination which shows essentially normal examination of the 
left wrist and fingers of the left hand.  A May 2005 VA 
examination contained an impression of left hand and wrist 
arthralgia, but then stated that the veteran's subjective 
complaints were not supported by the clinical or objective 
evidence and that there were no residuals.  X-rays showed 
slight deformity of the distal phalanx.

The evidence added to the claims folder following the last 
final July 1997 rating decision was not previously before 
agency decisionmakers.  However, it is cumulative and 
redundant of evidence that was of record at that earlier 
time.  Indeed, the recently submitted evidence only indicates 
radiographic evidence of deformity, which was already shown 
in the evidence available back in 1997.  Therefore, the 
recently submitted evidence is not "new" as contemplated 
under 38 C.F.R. § 3.156(a).  Moreover, it is not material 
because it fails to relate to an unestablished fact necessary 
to substantiate the claim.  Indeed, the evidence of record in 
1997 was lacking a competent medical opinion causally 
relating any current left hand disability to active service.  
Such evidence is still lacking.  Indeed, in the absence of 
such an opinion, the evidence added to the record since July 
1997 does not raise a reasonable possibility of 
substantiating the claim.

For the foregoing reasons, the criteria for new and material 
evidence under 38 C.F.R. § 3.156(a) have not been satisfied.  
As a result, the veteran's request to reopen a claim of 
entitlement to service connection for a left hand injury is 
denied.  

IV.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

The veteran is claiming entitlement to financial assistance 
in acquiring specially adapted housing.  In this regard, a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to: (1) the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) the loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (2007).
 
The Board notes that the term "loss of use" of a hand or foot 
is defined at 38 C.F.R. § 3.350(a)(2) as that condition where 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Additionally, the term "preclude locomotion" 
is defined as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).  

In the present case, the veteran is wheelchair bound.  This 
is noted at several sources in the record, most recently at 
his October 2006 VA examination.  
Moreover, the VA examiner at that time indicated that there 
was generalized weakness of the lower extremities with little 
voluntary movement of the legs.  The veteran had no muscle 
function of the legs.  There was an absence of sensation to 
pinprick, dull touch, light touch, and vibratory sense in the 
lower extremities.  He was unable to perform toe-walk, heel-
walk, or heel to toe walk and had absent reflexes in the 
legs.  There was no function or sensation of the feet.  

The October 2006 VA examination indicated that there was no 
atrophy of the lower extremities.  Nevertheless, the absence 
of muscle function and any sensation was clearly noted.  
Therefore, the evidence is found to show loss of use of both 
legs as contemplated under 38 C.F.R. § 3.350(a)(2).  Indeed, 
based on the findings in the October 2006 VA examination 
report, the veteran has no effective function of the legs 
other than that which would be equally well served by an 
amputation stump at the site of election below the elbow or 
knee with the use of a suitable prosthetic appliance.  
Furthermore, such lack of function is attributable to 
service-connected disability.  Under these circumstances, a 
grant of entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing is 
appropriate.  Accordingly, the benefit sought on appeal is 
allowed.  


ORDER

Prior to October 10, 2006, entitlement to an initial 
evaluation in excess of 20 percent for diabetes mellitus type 
II with diabetic retinopathy and cataracts is denied.  

From October 10, 2006, entitlement to an initial evaluation 
of 40 percent for diabetes mellitus type II with diabetic 
retinopathy and cataracts is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 40 percent 
for peripheral neuropathy of the left lower extremity 
associated with diabetes mellitus type II is denied.

Entitlement to an initial evaluation in excess of 40 percent 
for peripheral neuropathy of the right lower extremity 
associated with diabetes mellitus type II is denied.

Entitlement to a 10 percent evaluation for a shell fragment 
wound of the scalp is granted.

Entitlement to service connection for heart valve surgery, 
heart disease, or hypertension is denied.

Entitlement to service connection for skin rashes and 
dermatitis is denied.

Entitlement to service connection for a shell fragment wound 
of the face is denied.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is reopened; however, entitlement to service 
connection for bilateral hearing loss is denied.

New and material evidence having not been received, the 
veteran's request to reopen a claim of entitlement to service 
connection is for a left hand injury is denied.  

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.


REMAND

A July 1997 rating decision denied entitlement to service 
connection for Kaposi's sarcoma, claimed as cancer.  The 
veteran submitted a notice of disagreement in August 1997.  

An October 2001 rating decision granted service connection 
for diabetes mellitus, as well as peripheral neuropathy of 
the lower extremities and assigned an effective date of 
December 20, 1999.  In a November 2001 communication, the 
veteran expressed disagreement with the effective date 
assigned for those awards.

No statement of the case has ever been issued, as required 
pursuant to 38 C.F.R. § 19.26, with respect to the July 1997 
denial of entitlement to service connection for Kaposi's 
sarcoma or for entitlement to earlier effective dates for the 
award of service connection for diabetes mellitus type II and 
associated peripheral neuropathy of the left and right lower 
extremities.

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the 
appeal initiated by the veteran from the 
July 1997 rating decision denying 
entitlement to service connection for 
Kaposi's sarcoma and from the October 
2001 rating decision assigning an 
effective date of December 10, 1999, for 
the award of service connection for 
diabetes mellitus type II and associated 
peripheral neuropathy of the left and 
right lower extremities.  The veteran and 
his representative should be advised of 
the need to file a substantive appeal if 
the veteran wishes to complete an appeal 
from those determinations.  If an appeal 
is perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


